Per Curiam.
On March 19, 1970, defendant, represented by counsel, pled guilty to larceny in a building. CL 1948, § 750.360 (Stat Ann 1954 Rev § 28.592).
On appeal defendant raises two assignments of error:
(1) that the magistrate abused his discretion in binding defendant over, and
(2) that the requirements of Boykin v. Alabama (1969), 395 US 238 (89 S Ct 1709, 23 L Ed 2d 274) were not met because the trial court did not inform him of his privilege against self-incrimination before accepting the plea.
With regard to the defendant’s first assignment of error, it is well-established that a defendant, by electing to plead guilty, effectively waives defects in the arraignment proceedings. People v. Patton (1970), 25 Mich App 713; People v. Bess (1968), 11 Mich App 109; People v. Robbins (1967), 6 Mich App 633.
Defendant’s second assignment of error is also without merit. Since the record in the instant case shows that defendant’s plea was understandingly and voluntarily made, it was not necessary that the defendant be informed of his privilege against self-incrimination before his plea was accepted. People v. Jaworski (1970), 25 Mich App 540, leave to appeal granted, 384 Mich 766; see also People v. Sepulvado (1970), 27 Mich App 66; People v. Malcom (1970), 27 Mich App 205.
Conviction affirmed.